

Exhibit 10.4


Noble Corporation plc
Summary of Director Compensation


Annual Retainer. Noble Corporation plc, a company organized under the laws of
England and Wales, (the “Company”) pays each of its non-employee directors an
annual retainer of $50,000. Under the Noble Corporation plc 2017 Director
Omnibus Plan (the “Director Plan”), non-employee directors may elect to receive
up to all of the retainer in shares. The number of shares to be issued under the
plan in any particular quarter is generally determined using the average of the
high and low trading price on the date of grant.
Board Meeting Fees. In addition, the Company pays its non-employee directors a
Board meeting fee of $2,000 and $1,000 per telephonic meeting for meetings that
exceed 15 minutes. The Company pays each member of its committees a committee
meeting fee of $2,000 per in-person meeting and $1,000 per telephonic meeting
for meetings that exceed 15 minutes. The Company also reimburses directors for
travel, lodging and related expenses they may incur in attending Board and
committee meetings, and related activities in connection with the duties as
director.
Committee Fees. The chair of the audit committee and the compensation committee
receives an annual retainer of $20,000, and the chair of each other standing
Board committee receives an annual retainer of $10,000. The lead director also
receives an annual fee of $22,500.
Annual Award. Under the Director Plan, each annually-determined award of a
variable number of restricted shares or share units is made on a date selected
by the Board, or if no such date is selected by the Board, the date on which the
Board action approving such award is taken. The compensation committee has
adopted a policy providing that all equity awards to directors under the
Director Plan (other than shares issued to pay the quarterly retainer discussed
above) will include a one-year vesting period. In lieu of an equity award, the
Board may choose for the annual director award to be paid in cash.







